83850: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36774: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83850


Short Caption:HOY VS. DIST. CT. (CASTELLON)Court:Supreme Court


Related Case(s):82358


Lower Court Case(s):Clark Co. - Eighth Judicial District - A740718Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSusan HoyMicah S. Echols
							(Claggett & Sykes Law Firm)
						Adam Ganz
							(H&P Law, PLLC)
						Marjorie L. Hauf
							(H&P Law, PLLC)
						


Real Party in InterestFlor CabreraSigal Chattah
							(Chattah Law Group)
						


Real Party in InterestFlower Marie CastellonAudrey P. Damonte
							(Holley Driggs/Reno)
						David R. Efros
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Ciera N. Locklair
							(Baker Donelson Bearman Caldwell & Berkowitz, PC/Atlanta)
						Logan M. Owens
							(Baker Donelson Bearman Caldwell & Berkowitz, PC/Atlanta)
						James W. Puzey
							(Holley Driggs/Reno)
						Jeffrey W. Saab
							(Bremer Whyte Brown & O'Meara, LLP/Las Vegas)
						Robert L. Shannon
							(Baker Donelson Bearman Caldwell & Berkowitz, PC/Atlanta)
						


RespondentLinda Marie Bell


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


01/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/02/2021Filing FeeFiling fee paid. E-Payment $250.00 from Micah S. Echols. (SC)


12/02/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-34320




12/02/2021MotionFiled Motion to Exceed Word Limit for Petition for Writ of Mandamus or Prohibition. (SC)21-34321




12/02/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges. (SC)


12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-34322




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-34323




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-34326




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-34327




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-34328




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-34329




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-34330




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)21-34331




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)21-34332




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)21-34333




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)21-34335




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)21-34336




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)21-34337




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)21-34338




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 15. (SC)21-34339




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 16. (SC)21-34340




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 17. (SC)21-34341




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 18. (SC)21-34342




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 19. (SC)21-34343




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 20. (SC)21-34344




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 21. (SC)21-34345




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 22. (SC)21-34346




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 23. (SC)21-34347




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 24. (SC)21-34348




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 25. (SC)21-34349




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 26. (SC)21-34350




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 27. (SC)21-34351




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 28. (SC)21-34352




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 29. (SC)21-34353




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 30. (SC)21-34354




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 31. (SC)21-34355




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 32. (SC)21-34356




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 33. (SC)21-34357




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 34. (SC)21-34358




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 35. (SC)21-34359




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 36. (SC)21-34360




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 37. (SC)21-34363




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 38. (SC)21-34364




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 39. (SC)21-34365




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 40. (SC)21-34366




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 41. (SC)21-34367




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 42. (SC)21-34368




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 43. (SC)21-34369




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 44. (SC)21-34370




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 45. (SC)21-34371




12/02/2021AppendixFiled Appendix to Petition for Writ - Volume 46. (SC)21-34372




12/22/2021MotionFiled Petitioner's Emergency Motion for Stay Relief Under NRAP 27(e). (SC)21-36475




12/28/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[We grant petitioner's motion to exceed the NRAP 21(d) word limit.  The petition was filed on December 2, 2021.  In light of this order, petitioner's emergency motion for stay is denied as moot.]  JH/RP/LS  (SC)21-36774





Combined Case View